Citation Nr: 1039720	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from August 1964 to July 
1968.  He died in April 2003.  The appellant is advancing her 
appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The appellant's 
notice of disagreement was received in May 2006.  A statement of 
the case was issued in January 2007, and a substantive appeal was 
received in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking entitlement to service connection for 
cause of death.  The Veteran's death certificate lists the 
immediate cause of death as pulmonary fibrosis with rheumatoid 
arthritis as the underlying case.  Chronic obstructive pulmonary 
disease (COPD) and asbestos exposure were other significant 
conditions that were listed as contributing to death, but not 
resulting in the underlying cause.  The Board notes that the 
Veteran was not service-connected for any disability at the time 
of his death.  The appellant maintains that the Veteran was 
exposed to asbestos while serving on the USS Pictor as a 
machinist's mate working in the engine room.

The Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  However, 
VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and instructions 
from the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VA must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities under 
the administrative protocols under these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  M21-1, part VI, para. 
7.21(b)(1) and (2).  It is noted that an asbestos-related disease 
can develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease; that 
rating specialists are to develop any evidence of asbestos 
exposure before, during and after service; and that a 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.  M21-1, part 
VI, para. 7.21(d)(1).

When a VA examiner reviewed the Veteran's claims file in March 
2008, he noted that while in-service exposure to asbestos was 
conceded by the VA, the exact duration and intensity of asbestos 
exposure is unknown from review.  He noted that there is not 
enough information to make an assessment as to whether asbestosis 
was clinically present at the time of the Vetean's death, or 
whether asbestosis or asbestos exposure contributed in a direct 
and measureable manner to the Veteran's death.  The VA examiner 
concluded that it is not possible to answer this question without 
speculating at this point.  He added that the Veteran's medical 
records should be obtained, including x-rays and computed 
tomography (CT) scans if any.  He added that any information as 
to the duration and intensity or degree of asbestos exposure 
would be of use in making a determination as well.

It appears to the Board that the Veteran's service personnel 
records have not been associated with the Veteran's claims file.  
The RO should obtain these records.

Further, it appears to the Board that there are outstanding 
private treatment records.  The Veteran's death certificate 
reveals that he died at the Sutter Solano Medical Center.  While 
the RO did send a letter requesting authorization from the 
appellant to access records from other medical facilities (which 
the Board notes are already of record), she was not asked to 
provide one specifically for Sutter Solano Medical Center.  

Since the VA examiner reported that additional information was 
needed to form a medical opinion, the Board finds that the March 
2008 VA medical opinion was inadequate.  See Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  Obtaining another VA medical 
opinion would be appropriate after obtaining the aforementioned 
evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to specifically request the Veteran's 
service personnel records and associate 
them with his claims file.  

2.  The RO should again request the 
appellant to furnish the names and 
addresses of all medical care providers who 
treated the Veteran for respiratory 
problems.  The RO should then take 
appropriate action to request all treatment 
records, to specifically include reports of 
all x-rays and CT scans of the lungs.  

3.  The RO should also again contact the 
Family Health Center of Benicia and the 
Family Doctor Medical Group and request 
copies of any reports of x-rays and CT 
scans of the lungs.  

4.  The RO should take appropriate action 
to request records of the Veteran's final 
hospitalization from Sutter Solano Medical 
Center, to include copies of any reports of 
x-rays and CT scans of the lungs. 

5.  After completion of the above, the 
claims file should be provided to an 
appropriate examiner to determine the 
etiology of the Veteran's pulmonary 
disorders.

The examiner should offer an opinion as to 
whether it was at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's suffered from an asbestosis-
related disorder?  If so, the examiner 
should offer an opinion as to whether it 
was at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's death was caused by, or 
contributed to by, the asbestosis-related 
disorder?

A rationale should be furnished for all 
opinions.

6.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


